Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed November 24, 2021 is acknowledged.  Claims 1, 3, 13, 18, 21, and 24 are amended and claims 26-29 are newly added.  Claims 1-29 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s amendment the examiner maintains the previous grounds of rejection for claims 1-25 and applies new grounds of rejection for new claims 26-29.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 15-16, 18, and 20-29 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Dulsner et al., US 2017/0326284 (Dulsner).
Regarding claim 1, Dulsner discloses a blood treatment machine (abstract, fig. 1) comprising:
A patient comfort feedback mechanism (REF 4200, ¶ 0107) configured to be adjusted by a patient (¶ 0035) to indicate comfort levels of the patient and to generate patient feedback data comprising a comfort level selected by the patient (¶ 0032-0036, 0106-0107); and
A signal transceiver (see “signal link”, ¶ 0005, 0084) configured to send the patient feedback data to a controller (REF 4000, ¶ 0109) of the blood treatment machine, the controller configured to receive patient feedback from the signal transceiver (via “signal link”) and adjust a treatment parameter based on the comfort level selected by the patient (¶ 0106-0107, Claims 22-24).
Regarding claim 2, Dulsner discloses a machine wherein the treatment parameter is an ultrafiltration rate (Claims 22, 24).
Regarding claim 3, Dulsner discloses a machine wherein the controller lowers the ultrafiltration rate in response to the comfort level selected by the patient (¶ 0106-0107, Claims 22, 24, 26).
Regarding claim 4, Dulsner discloses a machine further comprising a user interface (see “screen”, ¶ 0035) controlled by the controller (see “signal link” between REF 4000 and REF 4200, fig. 1, Claims 22-23).
Regarding claim 5, Dulsner discloses a machine wherein the controller displays the patient feedback data on the user interface of said machine (¶ 0035-0041).
Regarding claims 6 and 9-10, Dulsner discloses a machine wherein the patient comfort feedback mechanism is adjusted using a mechanical input such as at least two buttons, a slider, or dial on the blood treatment machine (see “linear potentiometer”, ¶ 0035).
Regarding claim 7, Dulsner discloses a machine wherein the user interface is a touchscreen (¶ 0035).
Regarding claim 8, Dulsner discloses a machine wherein the patient feedback mechanism is adjusted using inputs on the touchscreen (¶ 0035-0039).
Regarding claims 11-12, Dulsner discloses a machine wherein the patient comfort feedback mechanism is a mechanical input such as at least two buttons, a slider, or dial mounted on a housing of the blood treatment machine (see “linear potentiometer”, ¶ 0035).
Regarding claim 13, Dulsner discloses a machine wherein the patient comfort feedback mechanism includes icons that correspond to comfort levels of the patient (¶ 0038-0040).
Regarding claim 15, Dulsner discloses a machine wherein the patient comfort feedback mechanism provides at least three patient comfort levels (¶ 0043).
Regarding claim 16, Dulsner discloses a machine wherein the blood treatment machine is a hemodialysis machine (Claims 40, 42).
Regarding claim 18, Dulsner discloses a system for blood treatment (abstract, fig. 1) comprising:
A blood treatment machine comprising a signal transceiver configured to send and receive signals (see “signal link”, abstract, ¶ 0005) and a controller (REF 4000) configured to control the blood treatment machine and adjust a treatment parameter based on a comfort level selected by a patient (see “second input device” Claims 22-24); and
A patient comfort feedback mechanism (REF 4200) connected to the blood treatment machine (via “signal link”, abstract, ¶ 0005), said patient comfort feedback mechanism comprising a patient interface to be adjusted by a patient to indicate comfort levels of the patient and to generate the patient feedback data comprising the comfort level selected by the patient (¶ 0035, 0043, 0106-0107) and a signal transceiver (see “signal link”, abstract, ¶ 0005) configured to send the patient feedback data to the controller of the blood treatment machine (¶ 0005, Claim 22).
Regarding claim 20, Dulsner discloses a machine wherein the treatment parameter is an ultrafiltration rate (Claims 22, 24).
Regarding claim 21, Dulsner discloses a machine wherein the controller lowers the ultrafiltration rate in response to the comfort level selected by the patient (¶ 0106-0107, Claims 22, 24, 26).
Regarding claim 22, Dulsner discloses a machine wherein the controller displays the patient feedback data on the user interface of said machine (¶ 0035-0041).
Regarding claim 23, Dulsner discloses a machine wherein the patient comfort feedback mechanism provides at least three patient comfort levels (¶ 0043).
Regarding claims 24-25, Dulsner discloses a method for blood treatment comprising:
Performing blood treatment (Claim 38);
Receiving patient input comprising a comfort level selected by a patient via a patient comfort feedback mechanism (Claim 38); and
Adjusting a parameter such as an ultrafiltration rate based on the comfort level selected by the patient (Claims 38-39).
Regarding claims 26-28, Dulsner discloses a machine, system, and method wherein the controller (REF 4000) is configured to adjust the treatment parameter to a predetermined level corresponding to the comfort level selected by the patient (Claims 22-24).
Regarding claim 29, Dulsner discloses a method wherein the patient comfort feedback mechanism provides at least three patient comfort levels (see “potentiometer”, ¶ 0035).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dulsner in view of Burnes et al., US 2015/0148697 (Burnes).
Regarding claims 14 and 19, while Dulsner discloses the patient comfort feedback mechanism being in communication with a system controller via a signal link (abstract, ¶ 0005, Claim 22), Dulsner does not explicitly disclose that said mechanism is in wired or wireless communication with the system.  However, Burnes discloses that it is common to utilize wired or wireless communication (¶ 0278) between a data collection device (REF 1308) and a control device or signal receiver (REF 1305, 1306) in dialysis machines.  
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the system of Dulsner to utilize wired or wireless communication standards as described in Burnes since it has been shown that either communication standard is effective in transmitting data between various peripheral devices.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dulsner in view of Parisotto et al., US 2016/0199562 (Parisotto, IDS).
Regarding claim 17, Dulsner does not explicitly disclose that the blood treatment machine is a peritoneal dialysis machine.  However, Parisotto discloses a system for utilizing patient feedback data in a dialysis treatment (abstract, Claim 1) wherein patient feedback is provided for a variety of dialysis treatments including peritoneal dialysis and hemodialysis (¶ 0015-0018).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the system of Dulsner to include a peritoneal dialysis machine as the blood treatment machine as described in Parisotto since it has been shown that .
Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive.
	Applicant argues that the prior art does not disclose the features drawn to “a comfort level selected by the patient” or adjusting a treatment parameter based on “a comfort level selected by the patient”.  The examiner does not find these arguments persuasive.  Applicant relies on “a comfort level” selected by a patient without describing any further detail concerning said “comfort level”.  Applicant does not rely on any particular definition, structure, configuration, programming, etc. to provide the metes and bounds for the recitation of a “comfort level”.  Therefore, the examiner considers a selected comfort level to by any indication by the patient for a desired parameter the patient is capable of modifying.  As an example, Dulsner discloses a patient may feel discomfort due to excessive or rapid ultrafiltration rates.  Therefore, a patient comfort level may be a reduced ultrafiltration rate, where the system responds accordingly by limiting the ultrafiltration rate within predetermined thresholds.  
	Lastly, applicant’s argument that Dulsner does not disclose a patient comfort feedback mechanism providing at least three patient comfort levels is not found persuasive.  As in the rejections set forth above, Dulsner discloses a patient comfort feedback mechanism comprising a linear or rotary potentiometer.  Such a device can modify the comfort level to any degree between the predetermined thresholds set by the device.  Such modification comprises any number of comfort levels between the predetermined thresholds.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS

Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779